[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-11761            APRIL 17, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 1:09-cv-01023-ODE

ARNITA JOHNSON,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                             versus

DOUGLAS COUNTY SCHOOL DISTRICT,
CONSTANCE CRAFT,
individually and in her official capacity as
Principal of Douglas County High School,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees,

DOUGLAS COUNTY BOARD OF EDUCATION,
and its members, et al.,

llllllllllllllllllllllllllllllllllllllll                                     Defendants.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (April 17, 2012)
Before EDMONDSON and WILSON, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

       Arnita Johnson, a 50-year-old African-American female, brought suit

against her employer, Douglas County School District, and against Douglas

County High School Principal Constance Craft (collectively “Defendants”)

alleging race discrimination under 42 U.S.C. § 2000e-2 (“Title VII”) and 42

U.S.C. § 1983, and age discrimination under 29 U.S.C. § 623 (“ADEA”). Johnson

appeals the district court’s grant of summary judgment in favor of Defendants.

       Under McDonnell Douglas Corp. v. Greene, 411 U.S. 792, 93 S. Ct. 1817

(1973), if a plaintiff establishes a prima facie case of disparate treatment and the

employer proffers a legitimate, nondiscriminatory reason for its employment

action, the plaintiff must then show that the proffered reason is merely a “pretext

for unlawful discrimination.” Burke-Fowler v. Orange Cnty., 447 F.3d 1319,

1323 (11th Cir. 2006) (per curiam). Here, the district court found that Johnson

established a prima facie case of discrimination and that Defendants provided four

legitimate, nondiscriminatory reasons for removing Johnson from her position as

co-chair of the science department: (1) Johnson sent mass emails to the faculty



       *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.

                                                2
expressing discontent with administrative decisions, (2) Johnson repeatedly and

publicly questioned the credentials of a colleague, (3) Johnson was unwilling to

accept a classroom without a laboratory and involved students in the controversy,

and (4) Johnson undermined student and parent confidence in the school’s

International Baccalaureate program.

      Upon reviewing the record, reading the briefs, and with the benefit of oral

argument, we find that Johnson has not provided sufficient evidence to indicate

that the legitimate, nondiscriminatory reasons provided by Defendants were a

pretext for race or age discrimination. Furthermore, she has not shown that her

removal would not have occurred but for Defendants’ discriminatory animus.

Thus, the district court did not err in granting Defendants’ motion for summary

judgment.

      AFFIRMED.




                                         3